DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered. Claim 15 is cancelled. Claims 1-14, 16-21 are pending.
 
Response to Arguments

3.	Applicant’s arguments filed on 04/04/2022 with respect to claims 1 – 14 and 16-21 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,  5, 6, 7, 8, 10, 11- 14, 16-19 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub: 20120069795 A1) hereinafter Chung, in view Seo et al. (US Pub: 20130272261) hereinafter Seo and further in view of Loehr et al. (US Pub: 20180270839 A1) hereinafter Loehr

As to calim 1   Chung teaches a method of operating a user equipment in a radio access network, the user equipment being configured with a feedback configuration of transmission of feedback signaling by the user equipment the feedback signaling pertaining to a subject transmission(Chung  [0189]-[0191] Fig. 5, Fig. 7, Fig. 10, access downlink PDSCH resource allocation, a bit field indicating a CC to carry an access uplink ACK/NACK signal/feedback, for a corresponding PDSCH may be defined in the payload of the DCI format of a DL channel assignment PDCCH, i.e., physical channel-subject transmission)
the feedback configuration indicating transmission of feedback signaling on a first carrier with a first numerology and according to a configured transmission timingcomprising: (Chung [0189]-[0191] Fig. 10, if the subframe 1031 or 1032 of DL CC0 is allocated for access downlink data (PDSCH) transmission, an HARQ feedback may be received from a UE on UL CC0 in response to the transmitted access downlink data, 4 TTIs later (i.e. in the subframe 1022 or 1025).
Chung does not teach transmitting the feedback signaling at an updated transmission timing which is later in time than the configured transmission timing if the configured transmission timing is within a signaling time interval of transmission, by the user equipment, of second signaling on the first carrier, the configured transmission timing being configured relative to at least a second numerology having a shorter symbol time length than the first numerology.
Seo teaches transmitting the feedback signaling at an updated transmission timing which is later in time than the configured transmission timing  if the configured transmission timing is within a signaling time interval of transmission, by the user equipment, of second signaling on the first carrier  (Seo [0071][0115] Fig. 5, Fig. 7, FIG. 13,   when  CIF is enabled by user equipment-specific (or user equipment group-specific or cell-specific) higher layer signaling, the DL CC A (monitoring DL CC) may transmit the PDCCH, which schedules the PDSCH of another CC, as well as the PDCCH, which schedules the PDSCH of the DL CC A; the base station performs multi-subframe scheduling for the PDSCH by setting m=1 for DL subframe 0,  the corresponding PDSCH is transmitted for DL subframe 1 i.e.,. DL CC A/first carrier, as user equipment should transmit Ack/nack for UL subframe 4, the decoding time becomes 2 ms, when user equipment fails to decode the PDSCH for subframe 4, it transmits Nack,  or determines that the decoding time is not sufficient and does not transmit any ack/nack, base station again transmits dummy PDCCH for subframe 8, and the user equipment that has received the dummy PDCCH reports decoding result of the PDSCH for subframe 2 of next radio frame i.e., later time, by using PUCCH resource corresponding to CCE index of the dummy PDCCH)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seo with the teaching of Chung because Seo teaches that receiving PDSCH after m subframe of receiving PDCCH, in a multi-subframe scheduling status, would reduce the time for decoding the PDSCH to (k-m-1) ms by user equipment. (Seo [0112])
The combination of Chung and Seo does not teach the configured transmission timing being configured relative to at least a second numerology having a shorter symbol time length than the first numerology.
Loehr teaches the configured transmission timing being configured relative to at least a second numerology having a shorter symbol time length than the first numerology ([0057] [0058][0062]Fig. 4, primary numerology /TTI has highest priority among allowed numerologies, and secondary numerology/TTI has first secondary highest priority; preferred/primary numerology maximum TTI length  i.e., number of used OFDM symbols,  in order to meet the QoS requirement (e.g., latency and reliability).
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Loehr with the teaching of Chung and Seo having primary numerology with highest priority and with maximum TTI length would allow to meet the QoS requirement (e.g., latency and reliability). (Loehr [0062])

Claims 2, 3, 4, 14 is interpreted and rejected for the same reasons as set forth in claim 1. 


As to calim 5 the combination of Chung, Seo and Lohr specifically Seo teaches that wherein the second signaling is data signaling on a data channel. (Seo [00071] [0089] Fig. 7, a specific user equipment interprets a value of a CIF field as a subframe indicator indicating PDSCH/PUSCH of a subframe scheduled by the corresponding PDCCH if the specific user equipment receives the CIF field in a state that the specific user equipment is configured to use one CC)

Claim 16 is interpreted and rejected for the same reasons as set forth in claim 5. 

As to calim 6 the combination of Chung, Seo and Loehr specifically Chung teaches that wherein the subject transmission is transmitted on a subject carrier with a subject numerology, wherein the subject carrier is at least one of different from the first carrier and the subject numerology is different from the first numerology.
(Chung [0180] Fig. 9, , Fig. 9, UL grant may be transmitted to the UE 4 subframes earlier,  a UL grant DCI format may be defined separately so as to define a field indicating CC switching in the payload of the DCI format, for example, if a CC allocated for access uplink transmission is switched from UL CC0 to UL CC1, PUSCHs that the UE transmits in the subframes 931, 932 and 933 on UL CCb0 may be retransmitted respectively in subframes 941, 942 and 943 on UL CC1 i.e.,  second numerology)
Claim 17 is interpreted and rejected for the same reasons as set forth in claim 6. 


As to calim 7 the combination of Chung, Seo and Loehr specifically Chung teaches wherein the configured transmission timing is configured based on the second numerology, the second numerology being different from the first numerology(Chung [0180] Fig. 9, , Fig. 9, UL grant may be transmitted to the UE 4 subframes earlier,  a UL grant DCI format may be defined separately so as to define a field indicating CC switching in the payload of the DCI format, for example, if a CC allocated for access uplink transmission is switched from UL CC0 to UL CC1, PUSCHs that the UE transmits in the subframes 931, 932 and 933 on UL CCb0 may be retransmitted respectively in subframes 941, 942 and 943 on UL CC1 i.e., CC1 different that CC0)

Claim 18 is interpreted and rejected for the same reasons as set forth in claim 7. 

As to calim 8 the combination of Chung, Seo and Loehr specifically Chung teaches wherein the updated transmission timing is located on resources scheduled for a control channel or a data channel.  (Seo [0071][0115] Fig. 5, Fig. 7, FIG. 13,  when user equipment fails to decode the PDSCH for subframe 4, it transmits Nack,  or determines that the decoding time is not sufficient and does not transmit any ack/nack, base station again transmits dummy PDCCH for subframe 8, and the user equipment that has received the dummy PDCCH reports decoding result of the PDSCH for subframe 2 of next radio frame i.e., later time, by using PUCCH resource corresponding to CCE index of the dummy PDCCH)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Seo with the teaching of Chung and Loehr because Seo teaches that receiving PDSCH after m subframe of receiving PDCCH, in a multi-subframe scheduling status, would reduce the time for decoding the PDSCH to (k-m-1) ms by user equipment. (Seo [0112])
Claim 19 is interpreted and rejected for the same reasons as set forth in claim 8. 

As to claim 10 the combination of Chung, Seo and Loehr specifically Chung teaches wherein the feedback signaling comprises an indication of the subject transmission it pertains to. (Chung  [0189]-[0191] Fig. 5, Fig. 7, Fig. 10, access downlink PDSCH resource allocation, a bit field indicating a CC to carry an access uplink ACK/NACK signal/feedback, for a corresponding PDSCH may be defined in the payload of the DCI format of a DL channel assignment PDCCH, i.e., physical channel-subject transmission)
Claim 21 is interpreted and rejected for the same reasons as set forth in claim 10. 

As to claim 11 the combination of Chung, Seo and Loehr specifically Chung teaches wherein the subject transmission is one of data signaling and control signaling. (Chung [0183] [0189] [0190] feedback for data on access uplink)
As to calim 12 the combination of Chung, Seo and Loehr specifically Chung teaches wherein the configured transmission timing is configured relative to  a second carrie(Chung [0180] Fig. 9, , Fig. 9, UL grant may be transmitted to the UE 4 subframes earlier,  a UL grant DCI format may be defined separately so as to define a field indicating CC switching in the payload of the DCI format, for example, if a CC allocated for access uplink transmission is switched from UL CC0 to UL CC1, PUSCHs that the UE transmits in the subframes 931, 932 and 933 on UL CCb0 may be retransmitted respectively in subframes 941, 942 and 943 on UL CC1 i.e., subframes—transmission timing, relative to second carrier CC1)
the combination of Chung, Seo does not specifically teaches and a second numerology having a shorter symbol time length than the first numerology.
Loehr teaches and a second numerology having a shorter symbol time length than the first numerology. ([0057] [0058][0062]Fig. 4, primary numerology /TTI has highest priority among allowed numerologies, and secondary numerology/TTI has first secondary highest priority; preferred/primary numerology maximum TTI length  i.e., TTI length of second numerology is smaller)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Loehr with the teaching of Chung and Seo having primary numerology with highest priority and with maximum TTI length would allow to meet the QoS requirement (e.g., latency and reliability). (Loehr [0062])

As to calim 13 the combination of Chung, Seo and Loehr Chung teaches wherein the feedback configuration is configured based on one or more messages selected from a group consisting of:
Radio Resource Control messages;
Medium Access Control messagesand
Control Information messages (Chung [0050] Fig. 4,

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Seo, Loehr and further in view of Yang et al. (US Pub: 20130114554 A1) hereinafter Yang 

As to calim 9 the combination of Chung, Seo and Loehr does not teach wherein the feedback signaling is one of rate-matched and punctured on data signaling after the second signaling.
Yang teaches wherein the feedback signaling is one of rate-matched and punctured on data signaling after the second signaling. (Yang [0074]Fig. 9,  Ack/Nack is inserted through puncturing into part of SC-FDMA resources to which the UL-SCH data is mapped)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yang with the teaching of Chung, Seo and Loehr because Yang teaches that transmitting ack/nack by puncturing resources on which the UL-SCH data is mapped would allow to efficiently transmit control information can be efficiently transmitted in a wireless communication system. (Yang [0012])

Claim 20 is interpreted and rejected for the same reasons as set forth in claim 9. 

Conclusion
     
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ATIQUE AHMED/
Primary Examiner, Art Unit 2413